 

 

 

 

   

 

 

 

 

 

 

 

 

 

eG od
{[DouMiadt- - ~s 1
UNITED STATES DISTRICT COURT }]| LERETROMICATLY FILED | |
SOUTHERN DISTRICT OF NEW YORK pote x
: . ia “yy to.
MICHELLE TULINO, i DATE TULED: ects ——
Plaintiff, 15-cv-7106 (JSR)
-against- MEMORANDUM ORDER

THE CITY OF NEW YORK, et al.,

Defendants.

 

 

JED S. RAKOFF, U.S.D.J.

In this employment discrimination case, the jury returned a
verdict in favor of plaintiff on her claims of hostile work
environment and retaliation. Before the Court are the parties’
post-verdict motions: plaintiff’s motion for a new trial on her
previously-dismissed claim of constructive discharge, ECF No. 209;
defendants’ motion for judgment as a matter of law on plaintiff's
retaliation claim and for remittitur on plaintiff’s hostile work
environment claim, ECF No. 206; and plaintiff’s motions for
attorney’s fees on behalf of both present and former counsel, ECF
Nos. 199, 213.

For the reasons that follow, plaintiff's motion for a new
trial and defendants’ motion for judgment as a matter of law are
denied. Defendants’ motion for remittitur is granted to the extent
of reducing the damages award to $1,250,000. Plaintiff's motions
for attorney’s fees are granted in the amounts of $299,726.79 for

current counsel and $377,069.395 for former counsel.

 
I. Background

The parties’ familiarity with the procedural history and
underlying facts of this case is presumed. As relevant here,
plaintiff Michelle Tulino worked for the New York City Department
of Small Business Services (“SBS”) for several years, beginning in
2008, before resigning in 2015. After resigning, she filed this
suit against the City and several employees alleging sixteen
separate causes of action, including that her supervisor,
defendant Shaazad Ali, had sexually harassed and assaulted her, in
violation of federal, state, and local civil rights laws; that,
when she reported Ali’s conduct, the City retaliated by stripping
her of job responsibilities; that the environment became so
intolerable in the wake of her report that she was constructively
discharged; that Ali and other employees spread defamatory rumors
about her; that the City paid her less than similarly-situated
male employees; that the City had violated state and federal
minimum wage laws by failing to compensate her for all the time
she worked; and that the City discriminatorily refused to promote
her. See Compl., ECF No. 1.

At the time of filing her complaint, and for the next several
years of litigation, Tulino was represented by Stagg, Terenzi,
Confusione & Wabnik, L.L.P. (“STCW”). However, just days before
trial was scheduled to begin, Tulino fired STCW. The Court granted

an adjournment of several months, during which time Tulino hired

2
new counsel who represented her at trial (and continue to represent
her during the litigation of these post-trial motions).

The great majority of Tulino’s claims were dismissed,
voluntarily or through motion practice, and she proceeded to trial
on just four claims: hostile work environment, retaliation, and
constructive discharge, all arising under the New York City Human
Rights Law, as well as battery. At trial, Tulino testified that
Ali, her supervisor, cultivated an inappropriately close
relationship with her and became angry and resentful when Tulino
tried to distance herself from him. Tulino further testified that,
on November 12, 2014, she and Ali got into an argument, during
which Tulino told him she would be reporting him to the EEO office
because of his harassment. Ali then purportedly pushed Tulino
against a filing cabinet and attempted to kiss her. Tulino’s
testimony was supported, in part, by exhibits containing email
conversations between herself and Ali, as well as by several
recordings, including of the November 12, 2014 conversation.

After the November 12 incident, Ali ordered Tulino to turn in
her work BlackBerry, switched her to a different desk, and assigned
another coworker, Bryana Shelton, as a “backup” for Tulino’s work.
Tulino testified that a great deal of her work was reassigned to
Shelton. On November 17, Tulino sent an email to Ali, the EEO
officer, and the head of Human Resources, claiming that Ali was

retaliating against her after being “informed” on November 12 of

 

 
Tulino’s “intention to request a full investigation of [Ali’s]
consistently untoward advances.” Pl. Exh. 75.

An investigation was conducted, but, according to Tulino, the
investigators failed to interview witnesses whom she said could
corroborate her account of Ali’s behavior. The investigation was
ultimately closed without the agency taking action against Ali.
Tulino testified that she was told by her superiors that she could
“go back to [Ali]” or else she would “have no place” at SBS, and
that the complaint she filed had “offended the agency.” Tr. Feb.
21, 2019 at 187:15-17.

Tulino also called defendant Ali as a witness. During his
testimony, Ali admitted that he spoke with Tulino - a woman some
30 years his junior - about how “some people” might try to advance
their careers by having sex with their superiors, but that Tulino
was “not the type of person who would sleep with an executive to
get ahead.” Tr. Feb. 22, 2019 at 396:11-12, 397:1-8. Ali admitted
that he never had conversations about sex with the young men he
worked with. Id. at 398:12-13. He also acknowledged writing an
email - received in evidence as an exhibit - stating that he
“care[d] too much” about Tulino and that he was “making a silly
fool of f[himself].” Id. at 425:7-23. He characterized his
relationship with Tulino as “very close,” but insisted it was
friendship, nothing more. Id. at 433:9-10. He denied grabbing or

otherwise assaulting Tulino.

 
Plaintiff's remaining witnesses were experts whose testimony
- much of which was ultimately excluded by the Court - related to
the subject of damages. Defendants presented testimony from three
SBS employees.

Before submitting the case to the jury, the Court granted
judgment as a matter of law in favor of defendants on the claim
for constructive discharge. See Mem. dated Feb. 27, 2019, at 6-9
(“JMOL Mem.”), ECF No. 179. The jury was therefore asked to
determine liability on three claims - hostile work environment,
retaliation, and battery - as well as whether punitive damages
would be appropriate. The jury found defendants liable on the
claims of hostile work environment and retaliation, but found in
defendants’ favor on the claim of battery. See Jury Verdict, ECF
No. 181. The jury awarded plaintiff a total of $2,000,000 in
compensatory damages for emotional distress, but declined to award
punitive damages. Id.

II. Discussion

A. Plaintiff’s Motion for New Trial on Constructive
Discharge

 

During trial, the Court entered judgment as a matter of law
in favor of defendants, pursuant to Fed. R. Civ. P. 50, on
plaintiff's claim for constructive discharge. See JMOL Mem. 6-7.
Plaintiff takes issue with that decision and moves for a new trial

on this claim. Pl. Mem. Supp. Mot. New Trial 4-5, ECF No. 211.

 

 
As an initial matter, the Court agrees with defendants that
plaintiff's motion is properly construed as a motion for
reconsideration. Although plaintiff suggests that de novo review
is appropriate, her cases all concern appellate review of a
district court’s decision to grant judgment as a matter of law -
not, as is the case here, a district court’s review of its own
prior decision. Moreover, plaintiff’s motion cannot properly be
construed as arising either under Rule 50(b) or Rule 59(a) of the
Federal Rules of Civil Procedures. Rule 50(b) permits a party to
renew a motion for judgment as a matter of law, but that does not
apply here, since plaintiff is contesting the entry of judgment as
a matter of law, not requesting it. Nor can plaintiff move for a
new trial on the constructive discharge claim under Rule 59(a),
which permits a new trial to be granted “when, in the opinion of
the district court, the jury has reached a seriously erroneous
result or the verdict is a miscarriage of justice.” Song v. Ives
Labs., Inc., 957 F.2d 1041, 1047 (2d Cir. 1992) (quoting Smith v.

Lightning Bolt Productions, Inc., 861 F.2d 363, 370 (2d Cir.

 

1988)).! Since the constructive discharge claim was never submitted
to the jury, the jury never reached any verdict on that claim,

much less a “seriously erroneous” verdict.

 

1 Unless otherwise noted, quotations from cases cited herein omit
internal quotation marks and alterations.

6

 

 
Accordingly, plaintiff's motion can only be construed as a
motion for reconsideration pursuant to Local Civil Rule 6.3.2 The
standard for granting a motion for reconsideration “is strict, and
reconsideration will generally be denied unless the moving party
can point to controlling decisions or data that the court

overlooked.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d

 

Cir. 1995). Plaintiff points to no controlling authority, but
Simply reprises her argument that the New York City Human Rights
Law requires a more liberal analysis than its federal counterpart.
Pl. Mem. Supp. Mot. New Trial 6-7. The Court previously rejected
this argument, see JMOL Mem. 6-7, and does so again. True, the
Appellate Division, First Department has cautioned that “it should
not be assumed that the standards for establishing constructive
discharge under the City HRL are the same as have been set forth

for title VII.” Simmons-Grant v. Quinn Emanuel Urquhart & Sullivan,

 

LLP, 981 N.Y.S.2d 89, 92 (1st Dep’t 2014). But neither the First
Department, nor, to this Court’s knowledge, any other New York
state court, has affirmatively held that the City HRL in fact

imposes a more lenient standard for constructive discharge claims.

 

2 Technically, this motion may have been untimely. Local Civil Rule 6.3
requires a motion for reconsideration to be made within 14 days of the
Court’s order, or, for orders resulting in judgment, within 14 days of
the entry of judgment. Here, judgment was entered on March 18, 2019,
but plaintiff’s motion was not filed until April 8. Because plaintiff
complied with the briefing schedule ordered by the Court for the
resolution of post-trial motions, however, and because the Court
concludes that the motion must be denied for other reasons, the Court
does not deny the motion as untimely.

7

 

 
To the contrary, the First Department has held that under the City
HRL, constructive discharge claims are governed by a “stricter

standard” than hostile work environment claims, La Porta v. Alacra,

 

Inc., 38 N.Y.S.3d 20, 22 (1st Dep’t 2016), requiring the plaintiff
“to produce evidence that her employer deliberately created
working conditions so intolerable, difficult or unpleasant that a
reasonable person would have felt compelled to resign,” Short v.
Deutsche Bank Sec., Inc., 913 N.Y.S.2d 64, 66 (lst Dep’t 2010)
(quoting Mascola v. City Univ. of N.Y., 787 N.Y.S.2d 655, 656 (1st
Dep’t 2005)).

Plaintiff has adduced no controlling authority undermining
the Court’s earlier conclusion. Plaintiff cites to a decision of
the New York City Commission on Human Rights, Pl. Mem. Supp. Mot.
New Trial 7, but decisions of that administrative body are not
authoritative pronouncements of law. In any event, even the
Commission stated that the employee must prove that she “was
subjected to an environment hostile enough to force her to quit.”

In re Comm’n on Human Rights ex rel. Cardenas v. Automatic Meter

 

Reading Corp., 2015 WL 7260567, at *9 (N.Y.C. Comm’n Hum. Rts.

Oct. 28, 2015) (quoting Zick v. Waterfront Comm’n of N.Y. Harbor,

 

No. ll-cv-5093 (CM), 2012 WL 4785703, at *8 (S.D.N.Y. Oct. 4,
2012)). The standard plaintiff proposes thus appears to be

materially identical to the federal standard in any event.

 

 
Nor has plaintiff pointed to material facts overlooked by the
Court in its prior decision. After reporting Ali’s alleged
misconduct, plaintiff claims that her workload was substantially
reduced, but it is undisputed that her pay did not decrease.
“[P]laintiff’s complaints about work assignments . . . do not
demonstrate an intolerable work environment that would lead a
reasonable person to feel compelled to resign.” Short, 913 N.Y.S.2d
at 66. Moreover, the fact that plaintiff was reassigned to a
different supervisor distinguishes this case from those cited by
plaintiff, where the employee was forced to keep working in close

proximity with their alleged harasser. Cf. Halbrook v. Reichhold

 

Chemicals, Inc., 735 F. Supp. 121, 126 (S.D.N.Y. 1990) (plaintiff
stripped of duties and required “to work with the very supervisors

who discriminatorily denied her promotion”); Teran v. JetBlue

 

Airways Corp., 18 N.Y.S.3d 25, 26 (lst Dep’t 2015) (plaintiff
forced to choose between working with offending supervisor or
taking pay cut).

Tulino points to her testimony wherein she claimed that,
during a meeting with Andrew Schwartz (a Deputy Commissioner) and
Sarah Krauss (the chief of staff), Schwartz and Krauss “told
[Tulino] go back to Shaazad Ali or you have no place here” and
said that Tulino’s complaint “ha[d] offended the agency.” Pl. Mem.
Supp. Mot. New Trial 3 (citing Tr. Feb. 21, 2019 at 187:14-17).

But even assuming (as the Court must) that the jury credited this
testimony, it appears on its face not to be a verbatim account of
what Schwartz and/or Krauss actually said, but rather Tulino’s
impression of what they meant to convey. During her direct
testimony, Tulino liberally paraphrased statements attributed to
third parties, only to admit, upon further questioning from counsel
or the Court, that the third party had not in fact said so much,
or in so many words as Tulino initially claimed. E.g., Tr. Feb.
21, 2019, at 121:20-122:4; id. at 131:19-132:15; id. at 133:12-
18. The statement attributed to Schwartz and/or Krauss here appears
to be of that variety, but counsel never followed up to clarify
what, exactly, Schwartz or Krauss had said, or to pin down whether
Tulino claimed to be repeating their actual words or merely the
impression she received from the interview. Based only on this
vague and unexplained attribution, no reasonable jury could
conclude that the agency was intentionally trying to force Tulino
to resign.

Moreover, the statement attributed to Schwartz and Krauss
must be viewed in conjunction with the final EEO report, which
indicated that Tulino had refused any of the alternative
assignments suggested to her, either because Tulino did not believe
the assignment was comparable to her prior work or because she did
not wish to be interviewed and compete with other candidates. See
Tr. Feb. 22, 2019 at 299:4-12. In context, then, this statement

appears not to be an ultimatum but a simple observation of fact:

10
if Tulino was unwilling to relocate to another part of the agency,
then naturally her only options would be to remain in the same

division as Ali or to leave. Cf. Terry v. Ashcroft, 336 F.3d 128,

 

152 (2d Cir. 2003) (evidence sufficient to survive summary judgment
where employer allegedly told employee “your days are numbered”
and coworker testified that the supervisor “was trying to make
[the employee’s] life so miserable he would quit”). This statement
is therefore not the type of material fact that meets the strict
standard for reconsideration.

Accordingly, plaintiff’s motion for a new trial is denied.

B. Defendants’ Motions

 

1. Motion for Judgment as a Matter of Law

 

Defendants move for judgment as a matter of law, pursuant to
Fed. R. Civ. P. 50(b), on plaintiff’s claim of retaliation. The
crux of Tulino’s retaliation claim is that, after reporting Ali’s
harassment, her workspace was moved and her responsibilities were
severely reduced. Defendants argue that (1) plaintiff never
engaged in protected conduct prior to the complained-of
retaliation, and (2) plaintiff’s reduction in work
responsibilities was the result of legitimate business decisions
rather than discriminatory animus.

“A Rule 50 motion must be denied unless the evidence is such
that, without weighing the credibility of the witnesses or
otherwise considering the weight of the evidence, there can be but

11
one conclusion as to the verdict that reasonable persons could
have reached.” Matusick v. Erie County Water Auth., 757 F.3d 31,
92 (2d Cir. 2014) (quoting Cross v. N.Y.C. Transit Auth., 417 F.3d
241, 248 (2d Cir. 2005)). The evidence must be taken in the light

most favorable to the non-moving party. Tolbert v. Queens College,

 

242 F.3d 58, 70 (2d Cir. 2001). “A movant’s burden in securing
Rule 50 relief is particularly heavy after the jury has deliberated
in the case and actually returned its verdict.” Cross, 417 F.3d at
248. Only “a complete absence of evidence” will justify granting
the motion under such circumstances. Id. (quoting Song v. Ives
Labs, Inc., 957 F.2d 1041, 1046 (2d Cir. 1992)). Defendants have
not carried their heavy burden here.

Under the New York City Human Rights Law, an employer may not
retaliate against an employee because that employee has “opposed
any practice forbidden” by that law. N.Y.C. Admin. Code § 8-107(7).
Defendants argue that there is insufficient evidence that Tulino
ever “opposed” discrimination prior to the alleged retaliatory
acts. Def. Mem. Supp. Mot. JMOL 3, ECF No. 207. Although plaintiff
testified that she told Ali, on November 12, that she intended to
request an investigation based on his “untoward advances,” Pl.
Exh. 75, defendants argue that this testimony is contradicted by
the recording of the conversation, Pl. Exh. 240. In that recording,
plaintiff mentions going to EEO, but does not clearly indicate she

will do so to report Ali’s discrimination. Instead, she says she

12
will “go to EEO” unless Ali agreed to “[t]lell [her] what’s
happening.” Piercey Decl. Exh. A at 3 of 81, ECF No. 208-1.

The Court is not persuaded. The recording does not appear on
its face to capture the entirety of the conversation, so there is
no inherent contradiction between plaintiff’s testimony and the
recording. Plaintiff specifically testified that she told Ali she
would be reporting him to EEO, and that Ali responded by saying
“You're finished. You’re finished.” Tr. Feb. 21, 2019 at 17:4-11.
Additionally, the fact that Tulino claimed, in the November 17
email, to have said this to Ali is at least modestly corroborative
of her testimony. The fact that these remarks do not appear on the
recording might be reason to doubt Tulino’s credibility, but the
jury was fully capable of weighing that for itself, and it
nonetheless apparently credited her account.?

Moreover, defendants ignore crucial context in taking the
recording in isolation. Plaintiff testified that, by the time of
this conversation, she had already complained to Ali about his
alleged harassment, and the jurors were entitled to credit that
testimony and take it into account in evaluating the meaning and
context behind the November 12 exchange. There is no requirement

(contrary to defendants’ contention) that the opposition to

 

> Notably, defendants chose not to argue during summation that Tulino’s
testimony was contradicted by the recording of the November 12
encounter. The Court is extremely reluctant to discard a jury verdict
based on a credibility argument that defendants apparently determined
was not worth even presenting to the jury.

13
discrimination be explicit. See Mihalik v. Credit Agricole
Cheuvreux N.A., Inc., 715 F.3d 102, 115 (2d Cir. 2013) (reversing
grant of summary judgment on issue of retaliation because, “by
implicitly referencing her rejection of his sexual propositions,”
employee “may have opposed his discrimination”); Albunio v. City
of New York, 947 N.E.2d 135, 138 (N.Y. 2011) (“While [the employee]
did not say in so many words that Sorrenti was a discrimination
victim, a jury could find that both Hall and Albunio knew that he
was, and that Albunio made clear her disapproval of that
discrimination by communicating to Hall, in substance, that she
thought Hall’s treatment of Sorrenti was wrong.”). Accordingly, a
reasonable jury could have credited Tulino’s testimony that she
opposed Ali’s discrimination before he retaliated against her.
Defendants next argue that plaintiff failed to establish
pretext, because the complained-of actions were taken for
“legitimate non-retaliatory reasons.” Def. Mem. Supp. Mot. JMOL 6.
As an initial matter, defendants did not raise this argument when
they made their mid-trial Rule 50(a) motion and thus cannot press
it now. See Tr. Feb. 25, 2019, at 601:16-603:20. A posttrial motion
under Rule 50(b) “is limited to those grounds that were
specifically raised in the prior motion” and “the movant is not
permitted to add new grounds after trial.” Tolbert, 242 F.3d at 70

(quoting McCardle v. Haddad, 131 F.3d 43, 51 (2d Cir. 1997)).

14
In any event, to establish that the actions taken were
legitimate, defendants merely cite to the testimony of Sarah Krauss
and Andrew Schwartz. But it is the jury’s prerogative to decide
whether to believe plaintiff or the defendants’ witnesses. The
jury was not certainly not compelled to credit self-serving
testimony by defendants’ agents, and this Court may not rely on
that testimony to determine defendants’ entitlement to judgment as
a matter of law. See Matusick, 757 F.3d at 52. Defendants
inaccurately suggest that plaintiff offered no evidence of
retaliatory intent. But plaintiff testified that Ali repeatedly
told her that she needed his protection to advance in the agency,
and that, after she told him she would report him to EEO, he
responded “You’re finished.” The jury was permitted to credit this
testimony and draw reasonable inferences from it. Moreover, as
defendants concede, the City Human Rights Law permits an inference
of retaliatory intent when the acts taken occur a short time after

the employee’s opposition to discrimination. See Teran v. JetBlue

 

Airways Corp. 132 A.D.3d 493, 494 (lst Dep’t 2015). Here, the
reduction in Tulino’s duties came almost immediately after the
November 12 confrontation.

The Court acknowledges that plaintiff’s proof of retaliation
was far from overwhelming - indeed, it was exceedingly slim.
Moreover, while the Court is required by law to assume the jury

would have credited all of plaintiff’s testimony on this count, it

15
is clear from the jury’s rejection of plaintiff’s battery claim
that the jury did not credit all of her testimony across-the-
board. Still, plaintiff adduced more than “a complete absence of
evidence,” Cross, 417 F.3d at 248 (quoting) Song, 957 F.2d at
1046), and the Court cannot say that no reasonable jury could
possibly have found in plaintiff’s favor on this issue. The Court
therefore adheres to its earlier determination that the
retaliation claim was properly allowed to proceed. Defendants’
motion for judgment as a matter of law is denied.

2. Motion for Remittitur

 

Defendants next argue that the $2,000,000 verdict -
representing $1,500,000 for the hostile work environment claim and
$500,000 for retaliation - is excessive. Def. Mem. Supp. JMOL 8.
The Court agrees that a reduction is necessary, although not to
the extent urged by defendants.

Because Tulino’s claims arise under New York law, the Court
applies New York law to evaluate the damages award. Patterson v.
Balsamico, 440 F.3d 104, 119 (2d Cir. 2006). New York law considers
a damages award to be excessive “if it deviates materially from
what would be reasonable compensation.” Id. (quoting N.Y. C.P.L.R.
§ 5501(c)). Whether to grant remittitur is committed to Court’s
discretion, even if the award is larger than usual for this type

of case. Id. at 120.

16
The Court is cognizant that emotional distress damages - the
only kind at issue in this case - are inherently difficult to
measure, and the risk of disproportionate jury verdicts motivated
by sympathy is therefore high. Courts in this circuit frequently
employ a rough framework dividing emotional distress cases into
one of three categories. “Garden variety” cases are those where
the evidence of harm is limited to the plaintiff’s uncorroborated
testimony. “Significant” cases include testimony by a medical
professional or other evidence of treatment. “Egregious” cases
feature truly shocking conduct or an especially severe impact on

the plaintiff’s health. See, e.g., Bouveng v. NYG Capital LLC, 175

 

F. Supp. 3d 280, 328 (S.D.N.Y. 2016). Here, plaintiff presented a
medical expert, Dr. Laurence Westreich, who diagnosed her with
post-traumatic stress disorder, panic attacks, and major
depression. This case is therefore “significant” and accordingly
warrants a substantial damages award.?4

Nonetheless, in comparison with other comparable cases the
current award appears excessive. It is true that in a somewhat

similar case, involving race-based workplace discrimination that

 

4 Defendants argue that Dr. Westreich’s testimony does not really count
because Tulino never sought medical attention prior to 2015 and saw
several other physicians before Dr. Westreich, none of whom testified.
Def. Mem. Supp. JMOL 11. The Court rejects this argument. There is no
requirement that a plaintiff prove damages by presenting the testimony
of multiple treating physicians, nor is a plaintiff barred from
seeking substantial damages for emotional distress simply because she
did not seek treatment until after the distressing events were over.

17
resulted in post-traumatic stress disorder, depression, and panic
disorder, the Second Circuit affirmed an award of $1,320,000. See
Turley v. ISG Lackawanna, Inc., 774 F.3d 140, 163 (2d Cir. 2014).
However, the court noted that the award was at the upper end of
the permissible range, id., and here the award is substantially
larger. The Court concludes that the present award is too high and
must be reduced to be more in line with Turley, let alone other
cases. See, €.g., Zeno v. Pine Plains Cent. School Dist., 702 F.3d
655, 673 (2d Cir. 2012) (affirming award of $1,000,000 in school
harassment case). Accordingly, the damages award shall be reduced
to $1,250,000, comprising $1,000,000 for the hostile work
environment claim and $250,000 for the retaliation claim.

Cc. Motions for Attorney’s Fees

 

The New York City Human Rights Law permits the “prevailing
party” to recover “reasonable attorney’s fees, expert fees and
other costs.” N.Y.C. Admin. Code § 8-502(g).5° “In calculating
attorney’s fee awards, district courts use the lodestar method -
hours reasonably expended multiplied by a reasonable hourly rate.”
McDonald ex rel. Prendergast v. Pension Plan of the NYSA-ILA

Pension Trust Fund, 450 F.3d 91, 96 (2d Cir. 2006); accord N.Y.C.

 

 

> Defendants’ repeated contention that expert fees “are not compensable
‘costs’ under Section 8-502(f),” Def. Fee Resp. Mem. 14, 1s

irrelevant, because here it is section 8~-502(g) that governs fee
awards, and that subsection explicitly authorizes an award including
expert fees.

18
Admin. Code § 8-502(g). “[T]rial courts need not, and indeed should
not, become green-eyeshade accountants.” Fox v. Vice, 563 U.S.
826, 838 (2011). The court may instead “take into account their
overall sense of a suit, and may use estimates in calculating and

allocating an attorney’s time.” Id.; see also McDonald, 450 F.3d

 

at 96 (court may “use a percentage reduction as a practical means
of trimming fat from a fee application”) (quoting Kirsch v. Fleet
St., Ltd., 148 F.3d 149, 173 (2d Cir. 1998)).

Here, both plaintiff’s current counsel and former counsel
seek an award of fees. The Court considers each application in

turn.

1. Current Counsel’s Motion for Fees

Plaintiff's current counsel seeks a fee award totaling
$352,619.75. See Pl. Fee Mem. 8, ECF No. 200; Pl. Fee Reply Mem.
8, ECF No. 225. Defendants do not challenge the hourly rates
charged by counsel, and the Court finds those rates to be typical
for lawyers of similar experience working in this District.

Defendants do, however, challenge the hours expended as
excessive. The Court agrees, but only in part. The following
factors persuade the Court that a modest reduction is appropriate.
First, some of the time billed was for plaintiff’s new lawyers to
get up to speed on the case after she fired her previous attorneys,
literally on the eve of trial. Although the Court permitted

plaintiff to change her legal team, despite the late hour and

19
somewhat dubious grounds for doing so, “fees incurred because a
change in counsel requires new counsel to ‘get up to speed’ are

not appropriately passed on to a defendant.” U.S. Bank N.A. v.

 

Dexia Real Estate Capital Mkts., No. 12-cv-9412 (PAE), 2016 WL

6996176, at *9 (S.D.N.Y. Nov. 30, 2016) (quoting Entral Grp. Int/l

 

L.L.C. v. N.Y. One Café Inc., No. 05~cv-1655 (CPS), 2007 WL 869587,
at *10 (E.D.N.Y. March 20, 2007)).°6

Second, counsel have billed for the time that attorney Todd
Krakower spent observing, but not participating in, the trial.
Counsel proposes that this time be discounted by 50%, but argues
that his presence was necessary to help Phillip Pizzuto and Andrea
Moss ~ the attorneys who actually tried the case - conduct legal
research, suggest jury instructions, and draft a summation. Pl.
Fee Reply Mem. 5. The Court is not persuaded that Pizzuto and Moss,
two experienced and capable attorneys, required the presence of a
third attorney in the courtroom, billing at $450 per hour, simply

to conduct run-of-the-mill trial preparation. See Ng v. King Henry

 

Realty, Inc., 16-cv-13 (PAE) {JCF), 2016 WL 6084074, at *6
(S.D.N.Y. Oct. 7, 2016) (“[C]Jourts in this district have generally
frowned upon awarding fees to more than two attorneys for court

appearances unless the case is uniquely complex.”).

 

6 Plaintiff’s contention that she “terminated her prior counsel for
cause,” Pl. Fee Reply Mem. 2, is simply not accurate. The Court made a
detailed inquiry at the time and found that the termination was a
function of plaintiff's overwrought reaction to her counsel’s
perfectly ordinary conduct and suggestions.

20
Third, counsel collectively billed for 38.5 hours of legal
research during the trial dates. Nearly all of that billing was by
Krakower, Pizzuto, or Moss (all of whom bill at the rate of $450
per hour); only a few hours of research were performed by Erika
Minerowicz, who bills at $300 per hour. This amount of time on
legal research seems excessive, given the relatively
straightforward issues presented by this trial, and there is no
obvious reason why the lower-billing Minerowicz could not have
conducted more of the research.

Fourth, plaintiff hired a fourth attorney, Stephen Bergstein,
to handle her motion for a new trial, as well as the opposition to
defendants’ motions.’ Plaintiff has not prevailed on her motion,
however. Moreover, unlike unsuccessful pre-trial motions, an
unsuccessful post-trial motion has nothing to do with success at
trial. Thus, Bergstein’s hours spent on plaintiff’s motion for a
new trial should be substantially discounted.

Taking these considerations together, the Court concludes
that an aggregate reduction of 15% is appropriate. Accordingly,
current counsel is entitled to a total fee award of $299,726.79.

2. Former Counsel’s Motion for Fees

 

 

7 The Court is surprised that Pizzuto, Moss, and Krakower required a
fourth attorney to handle the post-trial briefing, especially since
both plaintiff's and defendants’ motions are record-intensive and
would likely benefit from pre-existing familiarity with the testimony
and evidence. Nonetheless, it does not appear that Bergstein’s work
substantially duplicated work by any other attorney, and so the Court
does not apply a reduction on that basis.

21
Plaintiff’s former attorneys, STCW, have also made an
application for fees. As an initial matter, defendants argue that
STCW lack standing to seek fees on its own behalf. The Court
agrees. The New York City Human Rights Law, like most statutes
authorizing attorney’s fees, permit fees to be awarded to “the
prevailing party,” N.Y.C. Admin. Code § 8-502(g), not to that
party’s counsel. Thus, “it is the prevailing party rather than the

lawyer who is entitled to attorney’s fees.” Brown v. General Motors

 

Corp., 722 F.2d 1009, 1011 (2d Cir. 1983).

However, at oral argument of the post-trial motions on July
2, 2019, the Court asked Ms. Tulino directly whether she wished to
move for attorney’s fees on behalf of her former counsel, and,
after consulting with her current counsel, she confirmed that she
did. That removes any standing defect. Moreover, based on STCW’s
representations, and the Court’s review of the retainer agreement
between STCW and plaintiff, plaintiff can only benefit from an
award of fees to STCW, as that will offset her obligation to repay
them for time spent on her case. Thus, STCW’s interests in making
this motion are substantially aligned with plaintiff’s, unlike
other cases where a discharged attorney sought to obtain fees to
the detriment of their former client. E.g., id. (former counsel
sought to derail settlement in order to obtain fee award). Under
these circumstances, the Court sees no obstacle to entertaining

STCW’s fee application on the merits. Cf. id. (reaching merits of

22
claim for fees by former counsel where client had authorized former
counsel to pursue claim on appeal).

STCW seeks fees and costs totaling $754,138.79, covering
roughly three and one-half years of representation. Defendants
seek a substantial reduction. The Court agrees that, for two
reasons, the ultimate award must be substantially reduced.

First, although plaintiff did achieve a very favorable result
at trial, STCW spent a great deal of time filing and litigating
claims that were largely unrelated to the ultimately successful
claims. The complaint included 16 causes of action against the
City of New York and several individual defendants. Judge Furman,
to whom the case was originally assigned, dismissed a host of
claims, see Opinion and Order dated May 19, 2016, at 16, ECF No.
74, and granted summary judgment to defendants on several more,
see Opinion and Order dated March 27, 2018, at 15, ECF No. 160 -
including all minimum-wage and failure-to-promote claims, as well
as all claims against six of the individual defendants. And
plaintiff eventually voluntarily dismissed her equal-pay and
defamation claims, as well as all claims against all defendants
except the City and Ali.

The Court recognizes that pleadings are often imprecise, and
that a party’s theory of the case may sharpen over time and
throughout discovery. Here, however, plaintiff’s theory was only

refined very late, and, importantly, after successor counsel took

23
over. STCW does not appear to have made any serious effort to
separate viable claims from those that had no realistic chance of
success. The hours spent by STCW were inflated by the need for
discovery and motion practice regarding the many meritless claims
that STCW chose to assert in this case. “A prevailing party who is
entitled to a fee award for his successful prosecution of
successful claims is not entitled to a fee award for unsuccessful
claims that were based on different facts and different legal
theories.” Kirsch, 148 F.3d at 173.

Second, while STCW handled all the pre-trial matters, they
did not actually try the case. The Court does not doubt that STCW's
trial preparation likely made it easier for replacement counsel to
hit the ground running, so to speak. But “[t]he most important
factor in determining the reasonableness of a fee is the degree of
success obtained.” Pino v. Locascio, 101 F.3d 235, 237 (2d Cir.
1996). Here, it is difficult to say with confidence that STCW was
responsible for Tulino’s success at trial, as opposed to the
lawyers who actually questioned witnesses and presented arguments
to the jury. That is especially so where, as here, STCW asserted
a veritable scattershot of claims, only a few of which ultimately
proceeded to verdict. From the Court’s perspective, it seems very
likely that successor counsel’s judgment in narrowing the issues

presented to the jury was instrumental to achieving a successful

24
result. STCW’s contribution to the verdict, on the other hand, was
attenuated.

To account for the fact that STCW did not try the case, and
wasted a great number of billed hours on meritless claims, the
Court concludes that STCW’s award should be reduced by 50%. The
total award is therefore $377,069.395.

III. Conclusion

For the foregoing reasons, the Court rules as follows:

Plaintiff’s motion for a new trial is denied.

Defendant’s motion for judgment as a matter of law is denied.

Defendant’s motion for remittitur is granted to the extent of
reducing the verdict to $1,250,000, consisting of $1,000,000 for
plaintiff’s hostile work environment claim and $250,000 for
plaintiff’s retaliation claim.

Plaintiff’s motion for attorney’s fees on behalf of her
current counsel is granted in the amount of $299,726.79.

Plaintiff's motion for attorney’s fees on behalf of her former
counsel is granted in the amount of $377,069.395.

Clerk to enter amended judgment and close all open docket

entries.

SO ORDERED.
Dated: New York, NY Qe eLy
CO 4

August |, 2019 JED S. RAKOFF, U.S.D.J.

25
